       Case: 3:19-cv-01007-wmc Document #: 217 Filed: 01/28/21 Page 1 of 2
     Case: 20-3365    Document: 00713756069     Filed: 01/28/2021   Pages: 2



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett McKinley Dirksen United States Courthouse                                Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                      Phone: (312) 435-5850
              Chicago, Illinois 60604                                           www.ca7.uscourts.gov




                                                       ORDER
 January 6, 2021

By the Court:
                                         DRIFTLESS AREA LAND CONSERVANCY and WISCONSIN
                                         WILDLIFE FEDERATION,
                                         Plaintiffs - Appellees

                                         v.

 No. 20-3325                             MICHAEL HUEBSCH and REBECCA VALCQ,
                                         Defendants - Appellants

                                         and

                                         AMERICAN TRANSMISSION COMPANY, LLC, et al.,
                                         Intervening Appellants

                                         DRIFTLESS AREA LAND CONSERVANCY and WISCONSIN
                                         WILDLIFE FEDERATION,
                                         Plaintiffs - Appellees

 No. 20-3365
                                         v.

                                         AMERICAN TRANSMISSION COMPANY, LLC, et al.,
                                         Defendants - Appellants

 Originating Case Information:

 District Court No: 3:19-cv-01007-wmc
 Western District of Wisconsin
 District Judge William M. Conley


                      The following are before the court:

           1.         APPELLANTS’ JURISDICTIONAL MEMORANDUM, filed on
                      December 21, 2020, by counsel for the appellants.
     Case: 3:19-cv-01007-wmc Document #: 217 Filed: 01/28/21 Page 2 of 2
   Case: 20-3365    Document: 00713756069     Filed: 01/28/2021   Pages: 2


Nos. 20-3325, 20-3365                                                        Page 2



       2.      MOTION TO INTERVENE OF AMERICAN TRANSMISSION
               COMPANY LLC, DAIRYLAND POWER COOPERATIVE, AND ITC
               MIDWEST LLC, filed on December 21, 2020, by counsel for the
               intervening appellants.

       3.      PLAINTIFFS-APPELLEES’ JOINT RESPONSE IN OPPOSITION TO
               TRANSMISSION COMPANIES’ MOTION TO INTERVENE AND
               RESPONSE TO TRANSMISSION COMPANIES’ JURISDICTIONAL
               MEMORANDUM, filed on January 4, 2021, by counsel for the appellees.

     IT IS ORDERED that American Transmission Company LLC, Dairyland Power
Cooperative, and ITC Midwest LLC's motion to intervene in Appeal No. 20-3325 is
GRANTED. The movants may participate in this appeal as intervening appellants.

      IT IS FURTHER ORDERED that Appeal No. 20-3365 is DISMISSED for lack of
appellate jurisdiction.




 form name: c7_Order_BTC(form ID: 178)
